DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 6/22/22 is acknowledged.  Claim 10 has been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 5/9/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as no product claims remain only method claims were elected. 
The following title is suggested: Fabrication Methods for Supercapacitor Electrode including silicon dioxide microsphere.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the “separating step” is confusing as the process involves stirring and sonicating and the Examiner questions where is the “separation”?  The Examiner suggests “a mixing step” and not a separating step.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Miyauchi et al. (2015/0187516).
Miyauchi et al. (2015/0187516) teaches a slurry for electrical storage device electrodes being applied to a collector and then being dried (abstract, [0001], [0138], [0186]).  The electrode slurry can include silicon material [0026]-[0028].  The slurry can include both carbon and silicon materials as the active material which results in an improved charge capacity and charge-discharge rate and includes silicon dioxide [0073],[0108],[0115],[0186].  The slurry can include a liquid medium, i.e. a solvent [0092]-[0093].  A conductive agent can also be included in the electrode slurry [0124].  A binder is also included [0101].  
Regarding claim 2, a mixing and sonication step is included to form the slurry and prevent agglomeration of the material components [0130]-[0131].
Regarding claim 3, the stirring and sonication is performed for a time and at rate up to 60 minutes and as low as 1.5 minutes depending upon the rate of mixing [0187].
Regarding claim 4, the diameter of the silicon dioxide particles is 0.1-100nm (0.1 microns – 100 microns (0.1 = 100nm) which would meet the claimed formula of the particle size being less than 300nm [0120].
Regarding claim 5, the silicon material is in amount of 4-40 parts per 100 of active material including the carbon material which would be within the claimed 1:100 to 30:100 [0119].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (2015/0187516) in combination with CN 1452592.
Features detailed above concerning the teachings of Miyauchi et al. (2015/0187516) are incorporated here.
Miyauchi et al. (2015/0187516) fails to teach the active material to include mesoporous carbon and CeO2.
CN 1452592 teaches a similar process in forming electrochemical capacitor whereby the electrode material includes mesoporous carbon and CeO2 (abstract and claim 2).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miyauchi et al. (2015/0187516) process to form the super capacitor electrode with mesoporous carbon and CeO2 as evidenced by CN 1452592 with the expectation of an improved electrode with higher charge storage capacity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (2015/0187516) in combination with CN 109411242.
Features detailed above concerning the teachings of Miyauchi et al. (2015/0187516) are incorporated here.
Miyauchi et al. (2015/0187516) fails to teach the active material to include graphene and manganese oxide.
CN 109411242 teaches a similar process in forming super capacitor electrode material whereby the electrode material includes graphene and manganese oxide (abstract).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miyauchi et al. (2015/0187516) process to form the super capacitor electrode with a composite of graphene and manganese oxide as evidenced by CN 1452592 with the expectation of an improved electrode with higher charge storage capacity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (2015/0187516) in combination with CN 104517739.
Features detailed above concerning the teachings of Miyauchi et al. (2015/0187516) are incorporated here.
Miyauchi et al. (2015/0187516) fails to teach the current collector substrate to be titanium but teaches metal substrates.
CN 104517739 teaches a similar process in forming super capacitor whereby the electrode is formed on a titanium containing base material.  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miyauchi et al. (2015/0187516) process to form the super capacitor electrode on a titanium substrate as evidenced by CN 104517739 with the expectation of achieving similar success in forming the super capacitor electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715